Title: From Benjamin Franklin to John Hancock, 21 September 1781
From: Franklin, Benjamin
To: Hancock, John


Sir,
Passy Sept 21. 1781
Five Captains of Vessels from Boston who had been carried Prisoners into England, made their Escape from thence lately in an open Boat and arrived on the Coast of Normandy in France.
Being Strangers there, destitute of all Acquaintance, they had the good Fortune to meet with M. St. John, a French Gentleman who had lived several Years in America. He took them kindly to his Father’s seat, procured them all the Assistance they had need of, and forwarded them to L’Orient.
This Friendly & Hospitable Treatment of our People entitles this Gentleman to our Regard; and as he thinks it may be in your Excellency’s Power to render him some Service in that Country, I take the Liberty to acquaint you with the above Fact, and that he is much esteemed by Persons of Consideration here.
With great Respect, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy. John Hancock Esqr.
 
Notation: Benja. Franklin Eqe. Sept. 21. 1781
